Per Curiam. Jerry Ellis was convicted of kidnaping and sentenced to a term of 5 years and of aggravated robbery and sentenced to a term of 30 years. His attorney, Marion A. Humphrey, gave notice of appeal, but did not file the record within the period allowed. His attorney has admitted that the late filing of the record was a mistake on his part. The error is good cause to grant the motion for a rule on the Clerk. A copy of this opinion will be forwarded to the Committee on Professional Conduct.